Name: Commission Regulation (EEC) No 2077/80 of 1 August 1980 amending Regulation (EEC) No 2973/79 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  America
 Date Published: nan

 Avis juridique important|31980R2077Commission Regulation (EEC) No 2077/80 of 1 August 1980 amending Regulation (EEC) No 2973/79 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country Official Journal L 202 , 02/08/1980 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 12 P. 0076 Greek special edition: Chapter 03 Volume 30 P. 0043 Swedish special edition: Chapter 3 Volume 12 P. 0076 Spanish special edition: Chapter 03 Volume 18 P. 0272 Portuguese special edition Chapter 03 Volume 18 P. 0272 COMMISSION REGULATION (EEC) No 2077/80 of 1 August 1980 amending Regulation (EEC) No 2973/79 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 2973/79 (4) established detailed rules for implementing the export to the United States of America of 5 000 tonnes per year of beef and veal qualifying for special treatment; Whereas Article 1 (2) of that Regulation specifies that the meat must relate to animals slaughtered not more than one month in advance of clearance through customs for export ; whereas this latter period has been found to be too short in view of logistic requirements and it is consequently appropriate to extend this period to two months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulation (EEC) No 2973/79 is replaced by the following: "The meat referred to in paragraph 1 must comply with the health protection requirements laid down by the importing third country and relate to animals slaughtered not more than two months in advance of clearance through customs for export." Article 2 This Regulation shall enter into force on 4 August 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 26. (2)OJ No L 329, 24.12.1979, p. 15. (3)OJ No L 334, 28.12.1979, p. 8. (4)OJ No L 336, 29.12.1979, p. 44.